r»~l¢hmu..._

AUG 2 0 2018
UNITED STATES DISTRICT COURT C(ii§ii(s’ lldrsthzlsdir;[irtigt qu%|iiilii:riglla
FOR THE DISTRICT OF COLUMBIA
JEWEL GRIFFIN, )
Plaintiff, §
v. § Civil Action No.: l:l8-cv-Ol859 (UNA)
CHILDREN YOUTH AND §
FAMILIES, el al., )
Defendants. §
MEMORANDUM OPINION

 

This matter is before the Court on its initial review of plaintiffs’ pro se complaint
(“Compl.”) and application for leave to proceed informal pauperis The Court will grant the in
forma pauperis applications and dismiss the case pursuant to 28 U.S.C. § l9lS(e)(2)(B), which
allows for dismissal of a plaintiff s complaint which fails to state a claim upon which relief can be
granted or is frivolous or malicious

“A complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
relief that is plausible on its face.”’ Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), quoting Bell At].
Corp. v. Twombly, 550 U.S. 544, 570 (2()07). A complaint that lacks “an arguable basis either in
law or in fact” is frivolous, Neitzke v. Wz'lliams, 490 U.S. 319, 325 (1989), and a “complaint plainly
abusive of the judicial process is properly typed malicious,” Crz`safi v. Holland, 655 F.Zd l305,
1309 (D.C. Cir. 198l).

The instant complaint consists of random statements regarding various incidents with no
connecting information or factual bases relating thereto. Plaintiff sues “children youth and

families,” purportedly located in Washington, D.C., and in Daingerfield, Texas. Compl. at l-2.

l

Plaintiff provides no other information by which to identify or locate the defendants, though it
appears that she is aggrieved with certain divisions of child protective services (“CPS”). Id. at 4.
Plaintiff generally alleges that her Fourteenth Amendment rights have been violated, though she
neither articulates any plausible claims nor provides any relevant facts relating thereto. Id. at 3, 6.
Plaintiff alleges that CPS kidnapped and gravely harmed her children. Id. at 4. She also believes
that CPS and the police are attempting to kill her. Id. at 3, 5-6. Despite having filed a civil
complaint, plaintiff requests that the Court “. . . order a full criminal investigation on public
corruption, organized crime, and human trafficking [,]” which it cannot do. Id. at 6. She also
requests that the Court investigate the Salvation Army, and a homeless shelter in Bradenton,
Florida, which it also cannot do. Ia’. She states that she has been reporting alleged threats and
sending recorded tapes to the Federal Bureau of Investigation. Id. at 5.

A court may dismiss a complaint as frivolous “when the facts alleged rise to the level of
the irrational or the wholly incredible,” Denton v. Herncmdez, 504 U.S. 25, 33 (l992), or
“postulat[e] events and circumstances of a wholly fanciful kind,” Crz`safi, 655 F.2d at 1307-08. ln
addition to failing to state a claim for relief, the instant complaint is deemed frivolous on its face.
Consequently, the complaint and this case will be dismissed A separate order accompanies this

memorandum opinion.

/w:>

Date: August l/] , 20l8 United $(ates District Judge